IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE,
C.A. No. 1804013791

v. : Kent County

JOHN L. MORRIS,
Defendant.
Submitted: January 11, 2019
Decided: January 17, 2019
ORDER

Defendant’s Motion to Suppress.
Granted in part,' Dem'ed in part.

Sean A. Motoyoshi, Esquire of the Department of J ustice, Dover, Delaware; attorney
for the State.

Alexander W. Funk, Esquire of Curley Dodge Funk & Street, LLC, Dover, Delaware;
attorney for Defendant.

VVITHAM, R.J.

State v. John L. Morris
C.A. No. K180401379l
January l7, 2019

INTRODUCTION

Before this Court is Defendant John L. Morris' (“Morris”) Motion to Suppress.
Morris moves to suppress all statements and evidence collected pursuant to a traffic
stop conducted by a Milford Police Department officer in Milford, Delaware. After
carefully considering the merits of Morris’ motion, the State’s response in opposition,
and oral arguments made at the suppression hearing, the Court finds that reasonable
suspicion was present to conduct the traffic stop and subsequently, probable cause
was demonstrated that justified a lawful arrest. However, the Court also finds that
Miranda warnings were not properly given, and thus, a Constitutional right was
violated as a result.

Therefore, for the reasons set forth below, Morris’ motion to suppress is
GRANTED IN PART AND DENIED IN PART.

FACTUAL AND PROCEDURAL BACKGROUND

At approximately 2:30 p.m. on April Zl, 2018, Officer Cory Swan (“Officer
Swan”), of the Milford Police Department, was on patrol when he observed a Maroon
Buick, with heavily tinted windows, traveling northbound on Highway 113 in
Milford, Delaware. After passing the Buick on its left, Officer Swan was unable to
see the driver through the rolled up, tinted window, nor could he determine how many
occupants were inside the vehicle due to the darkness of the tint. Officer Swan pulled
over and conducted a DELJIS search of the Buick to verify whether it had a valid tint
waiver. lt did not. Officer Swan’s DELJIS inquiry also revealed that the Buick was

registered as a dark green Buick, rather than maroon. After Officer Swan caught up

State v. John L. Morris
C.A. No. K1 804013791
January 17, 2019

to the Buick, he activated the emergency equipment on his patrol vehicle, indicating
for the Buick to pull over. The Buick complied, and pulled into a parking lot and
lowered the driver’s side window.1

Upon approaching, Officer Swan smelled an “overwhelming” odor of
marijuana coming from inside the Buick.2 During his initial interaction with Morris,
the driver and sole occupant of the Buick, Officer Swan asked questions normally
associated with police officers conducting a traffic stop. Early into the interaction,
Officer Swan observed Morris light a cigarette and repeatedly reach for his front
pocket. This prompted Officer Swan to instruct Morris twice to keep his hands
visible. Despite the instructions, Morris then reached for the glove compartment,
resulting in Officer Swan ordering him out of the Buick. Morris again failed to
comply and positioned his body to conceal his hands. Officer Swan again ordered
Morris out of the vehicle, and he finally complied, with an assist from Officer Swan
and was immediately hand-cuffed and placed under arrest.3

After Morris was arrested, he stated that was nervous. When Officer Swan

asked why he was nervous, Morris indicated that he had “a little bit of weed”4 and

 

l St. Ex. 3 (video from Officer Swan’s body camera recorded the traffic stop).

2 Id. at 18:29:46 (The driver’s side window is clearly visible in the video. The window
lowered upon Morris’ parking the Buick and Officer Swan’s approach.). Officer Swan further
testified at the hearing that he could smell the marijuana from a considerable distance.

3 Officer Swan did not Mirandize Morris, nor verbally inform him that he was under arrest.

4 St. Ex. 3 at 18:31237.

State v. John L. Morris
C.A. No. Kl804013791
January 17, 2019

that it was in the Buick. As Officer Swan searched Morris’ person, a pill bottle fell
out of his left pant leg and was found to contain a white, powdery substance. After
Officer Swan confronted Morris regarding the powder, Morris admitted that he
possessed “dope,” as well as marijuana5 The search of Morris’ person continued and
yielded other drugs and weapons.6 During the subsequent search of Morris’ Buick,
Officer Swan and other Milford Police officers discovered more drugs.7

As a result, Morris was charged with multiple drug and weapons charges
including:

(a) 2 counts of Drug Dealing in violation of 16 Del. C. § 4753(1)-(2);

(b) 2 counts of Aggravated Possession in violation of 16 Del. C. § 4752(3);

(c) 2 counts of Possession of a Deadly Weapon during the Commission of a

Felony in violation of 11 Del. C. § 1447;

(d) 2 counts of Carrying a Concealed Deadly Weapon in violation of ll

Del. C. § 1442;

(e) 1 count of Possession of Drug Paraphernalia in violation of 16 Del. C. §

 

5 Id. at 18:32:39-41.

6 In sum, Officer Swan and other officers of the Milford Police Department seized the
following items found on Morris’ person: (1) a clear White bag stamped "Gucci Gang;" (2) a pair of
brass knuckles; (3) a switch blade; (4) four bundles of heroin in a bottle stamped "Black Panther;"
(5) a large, clear plastic bag that contained marijuana; (6) three cut off straws; (7) the before
mentioned pill container containing the white, powdery substance; and (8) an unknown amount of
United States currency.

7 Heroin; Oxycodone; Oxymorphone; and additional marijuana was discovered in the Buick
incident to Morris’ arrest.

State v. John L. Morris
C.A. No. K1804013791
January 17, 2019

477 1 (a);

(f) 2 counts of Illegal Possession of a Controlled Substance in violation of 16

Del. C. § 4763(a); and

(g) 1 count of Operating a Vehicle with Improper Window Tinting in violation

of21 Del. C. § 4313.

Morris filed this timely motion to suppress on August 27, 2018, moving to
suppress statements made incident to his arrest and evidence seized as a result of his
incriminating statements The State’s response in opposition was filed on September
17, 2018. A suppression hearing, including oral arguments, was held on January 11,
2019 and the Court reserved judgment.

STANDARD OF REVIEW

When presented with a motion to suppress evidence or statements collected in
a warrantless search, the State bears the burden of proving, by a preponderance of the
evidence, “that the challenged police conduct comported with the rights guaranteed
[to the defendant] by the United States Constitution, the Delaware Constitution and
Delaware statutory law.”8 At a suppression hearing, the trial judge sits as the trier of
fact, and determines the credibility of witnesses.9

PARTIES CONTENTIONS

Morris’ motion moves to suppress all evidence and statements collected by

 

8 State v. Kang, 2001 WL 1729126, at *3 (Del. Super. Nov. 30, 2001).

9 State v. Brinkley, 2013 WL 1225869, at *2 (Del. Super. Feb. 19, 2013) (citing Turner v.
State, 957 A.2d 565, 570-71 (Del. 2008).

State v. John L. Morris
C.A. No. K1804013791
January 17, 2019

Officer Swan at the traffic stop. First, Morris argues that Officer Swan had no
reasonable suspicion to conduct the traffic stop.10 Second, he contends that Officer
Swan lacked probable cause to lawfully arrest him.ll Finally, Morris asserts that
Officer Swan’s failure to Mirandize him violated his Fifth Amendment rights and can
not be “relied upon for purposes of justifying the warrantless search of [ ] Morris’
vehicle.”12

In opposition, the State counters that the lack of a tint waiver and the
discrepancy regarding the Buick’s color was sufficient to establish reasonable
suspicion to conduct the traffic stop.13 The State then argues that Officer Swan had
the required probable cause to lawfully arrest Morris based on the detection of
marijuana, coupled with Morris’ conduct during the traffic stop.14 Finally, regarding
Morris’ Miranda claim, the State, at the suppression hearing, conceded that Officer
Swan failed to Mirandize Morris and thus, violated his Fifth Amendment rights. As

a result, the State abandoned its opposition to suppression of Morris’ statements made

after he was arrested. However, the State maintains that Morris was in custody, for

 

10 D. Mot. at 1122 citing Wong Sun v. United States, 371 U.S. 471 (1963); McDonaldv. State,
947 A.2d 1073 (Del. 2008) (evidence recovered by law enforcement following illegal search and
seizure must be suppressed).

ll D. Mot. at 1111 23-25.
1214 adm n. 5.
13 St. Reply at 11 4.

14 Id. at 11 6.

State v. John L. Morris
C.A. No. K180401379l
January 17, 2019

purposes of Miranda, only after he was ordered out of the Buick and hand-cuffed by
Officer Swan. Officer Swan’s initial questions, the State contends, were part of an
“investigative detention” and thus, should survive suppression.

DISCUSSION

The Court first must determine whether Officer Swan had reasonable suspicion
to conduct the traffic stop. Morris contends that Officer Swan’s traffic stop was
unsupported by reasonable suspicion because “[a] review of the [m]obile [v]ideo
[r]ecording reflects that [Defendant] had not committed a traffic violation, or any
other criminal offense, prior to being seized by [Officer Swan].”15 However, at the
suppression hearing, Morris abandoned that argument after the State introduced
evidence documenting the events leading up to and during the traffic stop that clearly
demonstrated the Buick’s windows were tinted. The State also presented evidence
that Morris did not have a tint waiver.

Assuming arguendo, that Morris had not abandoned his argument, the Court
would nevertheless find that Officer Swan had reasonable suspicion to conduct the
traffic stop.16

A. Officer Swan Had Reasonable Suspicion to Conduct Traff`lc Stop

Pursuant to 21 Del. C. § 2144(a), a police officer may “upon reasonable cause,”

 

15 D. Mot. at 1121.

16 F or purposes of thoroughness, the Court elects to conduct a full analysis.

7

State v. John L. Morris
C.A. No. K1804013791
January17, 2019

stop a vehicle to investigate a possible equipment defect.17 A police officer may also
detain an individual if he or she has reasonable suspicion of criminal activity.18
Reasonable suspicion exists when a police officer can “point to specific and
articulable facts which, taken together with rational inferences from those facts,
reasonably warrant the intrusion.”19 This “must be evaluated in the context of the
totality of the circumstances as viewed through the eyes of a reasonable, trained
police officer in the same or similar circumstances, combining objective facts with
such an officer's subjective interpretation of those facts.”ZO Reasonable suspicion is
“less demanding [ ] than probable cause and requires a showing considerably less

than preponderance of the evidence ....”21

 

17 State v. Cannon, 2017 WL 1277677, at *1 (Del. Super. Mar. 30, 2017)..

18 Id. citing Terr_'y v. Ohio, 392 U.S. 1, 21-22 (1968) (The holding in Terry is codified in
Delaware law at 11 Del. C. § 1902(a). Pursuant to § 1902(a) a police officer “may stop any person
abroad, or in a public place, who the officer has reasonable ground to suspect is committing, has
committed or is about to commit a crime, and may demand the person's name, address, business
abroad and destination.”).

19 Jones v. State, 745 A.2d 856, 861 (Del. 1999) (quoting Coleman v. State, 562 A.2d 1171,
1174 (Del. 1989)).

20 Id. See also United States v. Cortez, 449 U.S. 411, 417-18 (1981); Quarles v. State, 696
A.2d 1334, 1337 (Del. 1997) cert. denied, 522 U.S. 938 (1997).

21 Woody v. State, 765 A.2d 1257, 1263 (Del. 2001) (quoting Illinois v. Wardlow, 528 U.S.
119, 123 (2000)).

State v. John L. Morris
C.A. No. K180401379l
January 17, 2019

i. The Buick’s Window T int Established Necessary Reasonable
Suspicion that Morris Violated 21 Del. C. § 4313.
The window tint law in Delaware is not straightforward and requires some
hopscotch.Zf Chapter 21, Section 4313(a) of the Delaware Code provides:

[n]o person shall operate any motor vehicle on any public highway, road or
street with the front windshield, the side windows to the immediate right and
left of the driver and/or side wings forward of and to the left and right of` the
driver that do not meet the requirements of Federal Motor Vehicle Safety
Standard 205 in effect at the time of its manufacture23
Section 4313 also provides an exception for individuals who have a statement signed
by a licensed medical, surgical, optometrist, or osteopathist verifying that tinted
windows are medically necessary for the owner or usual operator.”24
Delaware Courts have addressed window tint cases in the past. For example,
in State v. Trower,25 a police officer on patrol noticed a vehicle with dark tinted
windows that prevented the officer from seeing the occupants inside.26 The defendant
moved to suppress evidence seized as a result of the stop, and argued that reasonable

articulable suspicion of a window tint violation must be based on an observation from

 

22 Cannon, 2017 WL 1277677 at *2.

23 21 Del. C. § 4313(3).

24 21 Del. C. § 4313(d).

25 931 A.2d 456 (Del. Super. Apr. 18, 2007).

26 Ia'. at 457.

State v. John L. Morris
C.A. No. Kl804013791
January17, 2019

inside the vehicle looking out.27 The defendant argued that, depending on lighting
conditions inside or outside the vehicle, there could be a very significant difference
in one's ability to see into the vehicle versus one's ability to see out.28 In other words,
the defendant in Trower argued that a window tint violation was unenforceable
except as a secondary offense (whereby the officer could examine the windows from
inside after a traffic stop based on a different offense) because inability to see through
the windows from the outside does not provide a reasonable basis to believe the
window tint statute is being violated.29

The Trower court rejected the defendants’ arguments The court stated that “a
reasonable suspicion of a violation arises where an officer cannot see the occupants
in the vehicle, is more persuasive” than the opposite view point argued by the
defendant30 and held that, “window tint which is so dark that one cannot see the
occupants inside the vehicle creates a reasonable suspicion that it violates the

standard.”31

 

27 Ia'. at 458.
28 Id.

29 Ia'. at 45 8-59 (In making these arguments, the defendant relied upon Federal Motor Vehicle
Safety Standard 205, specifically the “Purpose” section, which provides that, inter alia, the Standard
is intended to ensure a necessary degree of transparency in windows for driver visibility.).

30 Trower, 931 A.2d at 459.

31 Ia'. See also State v. Friena', 2008 WL 9004456, at *3 (Del. Super. Nov. 26, 2008)
(“Window tint that prohibits an officer from seeing a vehicle's occupants is enough to suspect the
tint exceeds the limits.”(citing Trower, 931 A.2d at 459)).

10

State v. John L. Morris
C.A. No. K1804013791
January 17, 2019

Here, Officer Swan credibly testified at the suppression hearing that he stopped
Morris’ vehicle because the window tint was so dark he could not see any occupants
in the vehicle, and that he verified the vehicle did not have a medical tint waiver
before stopping the vehicle, Additionally, Officer Swan observed Morris’ Buick on
a sunny af`temoon, where there was more than sufficient light for Officer Swan to
view the Buick, Considering the totality of the circumstances, as viewed through the
eyes of a reasonable, trained police officer, and combining objective facts with
Officer Swan’s subjective interpretation of those facts, the Court finds Officer Swan
had reasonable suspicion of a window tint violation. Under Trower, his inability to
see the occupants of the vehicle due to the dark tint, coupled with the absence of a
medical waiver, are sufficient to justify a stop to investigate a possible window tint
violation.32

B. Officer Swan Demonstrated Probable Cause to Arrest and Search

Morris and the Buick

i. The Smell of Marijuana Gave Ojj‘z`cer Swan Probable Cause to
Lawfully Arrest Morris,
The Court will now determine whether Officer Swan had probable cause to
arrest Morris subsequent to the lawful traffic stop, Morris contends that his arrest was
unlawful because Officer Swan lacked probable cause. Specifically, Morris argues

Officer Swan had no factual information to warrant a reasonable belief that he had

 

32 The Court further finds that Officer Swan also developed reasonable suspicion based on
the Buick’s color discrepancy listed on its registration

11

State v. John L. Morris
C.A. No. K180401379l
January 17, 2019

committed a crime that justified an arrest.33 After considering his arguments and the
record, this Court finds Officer Swan had probable cause to lawfully arrest Morris.

Probable cause is evaluated based on the totality of the circumstances.34 A
police officer performing a lawful traffic stop may not deviate into the investigation
of other offenses, unless the officer observes independent facts sufficient to justify
an additional intrusion.35 However, pursuant to ll Del. C. § 1904, a police officer
may make a warrantless arrest whenever the officer has reasonable grounds to believe
that the person to be arrested has committed a felony or misdemeanor When an
officer detects an odor of contraband coming from a vehicle, an officer has probable
cause to believe that the vehicle contains evidence of criminal activity and a
warrantless search is proper.36 The odor of “marijuana alone, if articulable and

particularized, may establish...probable cause for officers to believe that contraband

 

33 D. Mot. at 11 24.

34 State v. Dewitt, 2017 WL 2209888, at *1 (Del. Super. May 18, 2017) (citing State v.
Maxwell, 624 A.2d 926, 928 (Del. 1993).

35 Cala'well v. State, 780 A.2d 1037, 1047 (Del. 2001).

36 Dewitt, 2017 WL 2209888, at *2. See also Chisholm v. State, 988 A.2d 937 (Table) 2010
WL 424241 at *2 (Del. Feb. 4, 2010) (holding that officer had probable cause, having smelled strong
odor of marijuana while approaching passenger side of vehicle and observed individual behaving
suspiciously); Hall v. State, 981 A.2d 1106, 1114 (Del. 2009) (recognizing that “[t]he strong odor
ofPCP establishes probable cause to believe the vehicle occupied by [defendant] contained evidence
of criminal activity. Thus, the warrantless search of the [vehicle] was proper.”); Jenla`ns v. State, 970
A.2d 154, 158_59 (Del. 2009) (holding that defendant's suspicious behavior and the strong odor of
marijuana established probable cause to search defendant's car).

12

State v. John L. Morris
C.A. No. K1804013791
January 17, 2019

is present in the area from which the scent emanates.”37

ln this case, applying these principles, the Court finds Officer Swan had
probable cause to arrest Morris for a drug offense. The Court finds no reason to doubt
the credibility of Officer Swan’s testimony, that he smelled the overwhelming odor
of marijuana coming from the Buick. Based on Delaware precedent, the Court could
find probable cause based on the odor of marijuana alone.

However, the totality of the circumstances involved in this case amount to more
than the mere “odor” of marijuana In addition to smelling the odor of marijuana,
Officer Swan observed Morris acting in an admittedly nervous manner and almost
immediately lit a cigarette. Officer Swan testified that based on his training and
experience, cigarettes are used in attempting to mask narcotics and marijuana,
Furtherrnore, Morris on multiple occasions, disregarded Officer Swan’s instructions
not to reach for his pocket and orders to get out of the Buick, A similar scenario was
found in Chisholm v. State,38 where our Supreme Court found probable cause was
established by the defendant in that case clutching his jacket, while the strong odor
of marijuana was smelled by law enforcement39 Therefore, applying the totality of

the circumstances standard, this Court finds that Officer Swan had probable cause to

 

37 Dewitt, 2017 WL 2209888, at *2 (citing Fowler v. State, 148 A.3d 1170 (Table) 2016 WL
5853434 at *2 n. 5 (Del. 2016) (citing United States v. Ramos, 443 F.3d 304, 308 (3d Cir. 2006));
see also United States v. Simmons, 2007 WL 3122169, at *3 (3d Cir. 2007).

38 988 A.2d 937, 2010 WL 424241, at *2 (Del. 2010); see also Jenkins v. State, 970 A.2d
154, 158-59 (Del. 2009).

39 Ia'.

13

State v. John L. Morris
C.A. No. K1804013791
January 17, 2019

believe that Morris was in the process of committing a crime, resulting in Morris’
lawful, warrantless arrest.
ii. lee Search of Morris ’ Person was Incia'ent to His Arrest and Lawful.

Because Officer Swan had probable cause to believe that Morris was in
possession of marijuana, could he validly search Morris? Since the Court has found
Officer Swan had probable cause to arrest Morris, it further finds that he conducted
a lawful, warrantless search of Morris’ person.

The Fourth Amendment generally requires officers to obtain a warrant before
conducting a search.40 There are several exceptions to this rule, however, one of
which is a “search incident to arrest.”41 In a search incident to arrest, a police officer
has the right to seize and search any person whom the officer observes breaking the
law and the search is justified because of the lawful arrest.42

ln this case, because Officer Swan possessed probable cause to arrest Morris
for suspected marijuana possession, the Court finds that he was permitted to conduct
a search of Morris’ person incident to that lawful arrest. Thus, the Court finds the

evidence collected pursuant to the search of Morris’ person, incident to his arrest, Will

 

40 Stajj”ora' v. State, 59 A.3d 1223, 1231 (Del. 2012); see also Williams v. State, 962 A.2d 210,
216 (Del. 2008) (noting that warrantless seizures are presumed to be unreasonable under the Fourth
Amendment).

41 Coley v. sm¢e, 886 A.2d 1277 (Table), 2005 wL 2679329, ar *1 (Del. occ. 18, 2005).

42 Jones, 745 A.2d at 872. See also United States v. Robinson, 414 U.S. 218, 224 (1973) (“It
is well settled that a search incident to a lawful arrest is a traditional exception to the warrant
requirement of the Fourth Amendment.”).

14

State v. John L. Morris
C.A. No. K180401379l
January 17, 2019

not be suppressed.
iii. The Search of Morris’ Buick was Lawful Incia'ent to His Arrest
and/or Pursuant to the Vehicle Exception.

For the same reason as above, the Court finds that the search of Morris’ Buick
was lawful and incident to Morris’ lawful arrest. Even if the search of Morris’ Buick
had not been found by the Court to be incident to a lawful arrest, the Court could still
find the evidence admissible nonetheless under the “vehicle exception” to the warrant
requirement

Pursuant to the vehicle exception, a police officer may conduct a warrantless
search of a vehicle if they have probable cause to believe that the vehicle contains
evidence of criminal activity.43

Here, as stated above, Officer Swan had probable cause to believe that the
Buick contained marijuana because he smelled its odor coming from the Buick.
Accordingly, the Court finds evidence seized pursuant the search of the Buick was
seized incident to a lawful arrest and will not be suppressed.

C. Officer Swan Acted Improperly by Failing to Mirandize Morris

In his final argument, Morris argues that his Fifth Amendment rights were
violated because Officer Swan failed to issue him Miranda warnings subsequent to
his arrest and before he made incriminating statements. Based on the evidence

presented at the suppression hearing, coupled with Officer Swan’s testimony and the

 

43 Ortiz v. State, 862 A.2d 386 (Table), 2004 WL 2741185, at * 3 (citing Carroll v. United
States, 267 U.S. 132, 153-54 (1925).

15

State v. John L. Morris
C.A. No. K180401379l
January 17, 2019

State’ s concession that Officer Swan did not mirandize Morris, the Court agrees with
Morris and finds that all statements made by him after his arrest must be suppressed

The law regarding Miranda is well established and clear. In short, one of
Miranda ’s everlasting tenants is that law enforcement must apprise criminal
defendants of their Fifth Amendment rights before any custodial interrogation of the
individual is to commence.44 An individual is in police custody for purposes of
Miranda when a reasonable person in the suspect’s position would feel a restraint on
his freedom of movement to such an extent that the suspect would not be free to
leave.45 Our Supreme Court has stated that individuals temporarily detained pursuant
to a traffic stop are not “in custody” for purposes of Miranda because of the non-
coercive aspect of ordinary traffic stops.46

In this case, it is true that only a few minutes transpire between the beginning
of the traffic stop and Morris being ordered out of the Buick and placed in hand-cuffs.
However, the Court finds that the traffic stop ceased being simply a traffic stop when
that happened. As stated above, it is undisputed by the parties that Officer Swan did

 

44 Garvey v. State, 873 A.2d 291 , 295-6 (Del. 2005) (citing Thompson v. Keohane, 516 U.S.
99, 107 (1983); see also Miranda, 384 U.S. at 471 (holding that warnings are "absolute prerequisite
to interrogation"); DeJesus v. State, 655 A.2d 1180, 1189-90 (Del. 1995).

45 See McAllister v. State, 807 A.2d l 119, 1 126 (Del. 2002) (citing Torres v. State, 608 A.2d
731 (Del. 1992) (citations omitted) (a suspect is in custody for purposes of Miranda when a
reasonable person in the suspect’s position would feel a restraint on his freedom of movement to
such an extent that the suspect would not feel free to leave).

46 Loper v. State, 8 A.3d 1 169, 1176 (Del. 2010) (citing Berkemer v. McCarty, 468 U.S. 420,
423, (1984).

16

State v. John L. Morris
C.A. No. K180401379l
January 17, 2019

not properly read Miranda warnings to Morris upon his arrest or at anytime
subsequent. Therefore, because Morris’ Fifth Amendment rights were clearly violated
by Officer Swan, the Court finds that all of Morris’ statements made subsequently to
his arrest are hereby suppressed

CONCLUSION

Morris’ motion to suppress evidence and statements are hereby GRANTED

IN PART AND DENIED IN PART.
é////,/,a@

IT lS SO ORDERED.
Honéébl€ Wilfém/ L. Witham, Jr.
Resident Judge

WLW/dmh

oc: Prothonotary

cc: Sean A. Motoyoshi, Esquire
Alexander W. Funk, Esquire

17